DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Response to Arguments
Applicant’s arguments with respect to claims 1 have been considered but are moot in view of the new ground(s) of rejection, as necessitated by amendment. 
	Applicant’s amendment to claim 11 have overcome the USC 112(b) rejection.

Double Patenting
Claims 1-4, 11 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4, 11 of U.S. Patent No. 10,698,234 (herein US 234) in view of Weeber (US 2009/0268158; cited by Applicant). 

Claim 1 Limitation
US 234 Corresponding Claim
a lens to correct vision of an eye, the lens comprising
Claim 1
a refractive component comprising at least one curved surface
Claim 1
a multifocal diffractive structure optically coupled to the at least one curved surface, the multifocal diffractive structure comprising a first plurality of substantially monofocal echellettes having a first optical power corresponding to a near vision correction of the eye and a second plurality of substantially monofocal echellettes having a second optical power corresponding to a far vision correction of the eye
Claim 1


	US 234 claim 1 does not claim the first plurality of substantially monofocal echellettes and the second plurality of substantially monofocal echellettes on a posterior surface of an interior of a radius of curvature of the lens.
	In the same field of endeavor Weeber teaches providing first and second diffractive echellettes on the posterior surface of an interior radius of curvature of the lens (Weeber Fig. 2B; para. [0045], [0046]).  It would have been obvious to one of ordinary skill in the art at the time of invention to provide the echellettes on the posterior surface and interior curvature of the lens since, as taught by Weeber, such placement, posterior, anterior, or both, is known in the art for providing diffractive multifocal powers to ophthalmic lenses (Weeber Fig. 2B; para. [0045], [0046]).
	As to claims 2-4 and 11, US 234 claims 2-4 and 11 recite substantially similar subject matter.

	

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-4, 11 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Cohen (US 4,338,005; of record) in view of Weeber (US 2009/0268158; cited by Applicant). 
	As to claim 1, Cohen teaches a lens to correct vision of an eye (Cohen Figs. 1-6; col. 6:10-20), a refractive component comprising at least one curved surface (Cohen Figs. 5-6 - I, B), a multifocal diffractive structure optically coupled to the at least one curved surface (Cohen Figs. 5, 6 - I, B; Figs. 1-4; col. 1:59-65), the multifocal diffractive structure comprising a first plurality of substantially monofocal echelettes having a first optical power corresponding to a near vision correction of the eye (Cohen Figs. 3-6; col. 2:10-22; Fig. 5 - f1; Fig. 6 - f1; col. 2:36-43; col. 6:10-20; col. 2:52-65; col. 4:37-45 - as discussed, the zones are tailored to bifocal contact/spectacle lenses f1 being a near focal position), and a second plurality of monofocal echelettes having a second optical power corresponding to a far vision correction of the eye (Cohen Figs. 3-6; col. 2:10-36; Fig. 5 - f2; Fig. 6 - f2, f3; col. 2:36-43; col. 6:10-20; col. 2:52-65 - as discussed, the zones are tailored to bifocal contact/spectacle lenses f2/f3 being a far focal position).
	Cohen does not specify the first plurality of substantially monofocal echellettes and the second plurality of substantially monofocal echellettes on a posterior surface of an interior of a radius of curvature of the lens.
	In the same field of endeavor Weeber teaches providing first and second diffractive echellettes on the posterior surface of an interior radius of curvature of the lens (Weeber Fig. 2B; para. [0045], [0046]).  It would have been obvious to one of ordinary skill in the art at the time of invention to provide the echellettes on the posterior surface and interior curvature of the lens since, as taught by Weeber, such placement, posterior, anterior, or both, is known in the art for providing diffractive multifocal powers to ophthalmic lenses (Weeber Fig. 2B; para. [0045], [0046]).
	As to claim 2, Cohen in view of Weeber teaches all the limitations of the instant invention as detailed above with respect to claim 1, and Cohen further teaches the diffractive structure is imposed on the at least one curved surface (Cohen Figs. 3-6 - I).
	As to claim 3, Cohen in view of Weeber teaches all the limitations of the instant invention as detailed above with respect to claim 1, and Cohen further teaches the diffractive structure is imposed on a second component optically coupled to the refractive component (Cohen Figs. 3-6 - I, B).
	As to claim 4, Cohen in view of Weeber teaches all the limitations of the instant invention as detailed above with respect to claim 1, and Cohen further teaches the first plurality of substantially monofocal echelettes extends substantially around an inner boundary and an outer boundary of each of the substantially monofocal echelettes of the second plurality (Cohen Fig. 2). 
	As to claim 11, Cohen in view of Weeber teaches all the limitations of the instant invention as detailed above with respect to claim 1, and Cohen further teaches a third plurality of substantially monofocal echellettes (Cohen Fig. 6 - I; col. 4:37-45), the third plurality of substantially monofocal echellettes having third heights and third full period zones at third locations (Cohen Fig. 2; Fig. 6 - I; col. 4:37-65 - as discussed, first and fourth zones (first) echellettes with focal point -d/2 (f1 near), second and fifth zones (second) echellettes with focal point +d/2 (f2 far), third and sixth zones (third) echellettes with focal point 0*d (f2 intermediate)) and wherein the third plurality of substantially monofocal echellettes has a third optical power corresponding to an intermediate vision of the eye of a patient (Cohen Fig. 6 - I; col. 4:37-65 - third and sixth zones with focal point 0*d (f2 intermediate)).

Claims 1-4 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Schwiegerling (US 2011/0292335; of record) in view of Weeber (cited above).
	As to claim 1, Schwiegerling teaches a lens to correct vision of an eye (Schwiegerling Fig. 4; para. [0002]), a refractive component comprising at least one curved surface (Scwiegerling Fig. 4 - 102, 134), a multifocal diffractive structure optically coupled to the at least one curved surface (Schwiegerling Fig. 4 - 136, 138; para. [0009], [0022]), the multifocal diffractive structure comprising a first plurality of substantially monofocal echelettes having a first optical power corresponding to near vision correction of the eye (Schwiegerling Fig. 4 - 136, 138; Fig. 6; para. [0029], [0022]-[0024], [0027]-[0028]) and a second plurality of substantially monofocal echelettes having a second optical power corresponding to a far vision correction of the eye (Schwiegerling Fig. 4 - 138, 136; Fig. 6; para. [0029], [0022]-[0024], [0027]-[0028] - as discussed, the step height and profiles of the echelettes can be structured to provide diffraction into the desired orders corresponding to near, intermediate, far vison; Fig. 6 plots D-E-F show and example of the step heights chosen for distance and far vision).
	Schwiegerling does not specify the first plurality of substantially monofocal echellettes and the second plurality of substantially monofocal echellettes on a posterior surface of an interior of a radius of curvature of the lens.
	In the same field of endeavor Weeber teaches providing first and second diffractive echellettes on the posterior surface of an interior radius of curvature of the lens (Weeber Fig. 2B; para. [0045], [0046]).  It would have been obvious to one of ordinary skill in the art at the time of invention to provide the echellettes on the posterior surface and interior curvature of the lens since, as taught by Weeber, such placement, posterior, anterior, or both, is known in the art for providing diffractive multifocal powers to ophthalmic lenses (Weeber Fig. 2B; para. [0045], [0046])
	As to claim 2, Schwiegerling in view of Weeber teaches all the limitations of the instant invention as detailed above with respect to claim 1, and Schwiegerling further teaches the diffractive structure is imposed on at least one curved surface (Schwiegerling Fig. 4).
	As to claim 3, Schwiegerling in view of Weeber teaches all the limitations of the instant invention as detailed above with respect to claim 1, and Schwiegerling further teaches the diffractive structure is imposed on a second component optically coupled to the refractive component (Schwiegerling Fig. 4 - 136, 138, 134).
	As to claim 4, Schwiegerling in view of Weeber teaches all the limitations of the instant invention as detailed above with respect to claim 1, and Schwiegerling further teaches the first plurality of substantially monofocal echelettes extends substantially around an inner boundary and an outer boundary of each of the substantially monofocal echelettes of the second plurality (Schwiegerling Figs. 2, 4; Abstract; para. [0009]).
Claim 11 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Schwiegerling in view of Weeber as applied to claim 1 above, and further in view of Bandhauer et al. (US 2006/009162; of record).
	As to claim 11, Schwiegerling in view of Weeber teaches all the limitations of the instant invention as detailed above with respect to claim 1, and while Schweigerling teaches providing an intermediate vision of the via the echellette profile (Schweigerling Fig. 4; Fig. 6 - G, H, I), doesn’t specify a third plurality of substantially monofocal echellettes, the third plurality of substantially monofocal echellettes having third heights and third full period zones at third locations, wherein the third plurality of substantially monofocal echellettes has a third optical power corresponding to an intermediate vision of the eye.
	In the same field of endeavor Bandhauer teaches providing a multifocal diffractive structure for near and far vision (Bandhauer Fig. 7 - 110, 112; para. [0064]; Fig. 17) and having a plurality of monofocal echellettes (Bandhauer Fig. 7 - 120, 122; para. [0096]; Fig. 17), the third plurality of substantially monofocal echellettes having third heights and third full period zones at third locations, (Bandhauer Fig. 7 - 120, 122; para. [0096]; Fig. 17) and wherein the third plurality of substantially monofocal echellettes has a third optical power corresponding to an intermediate vision of the eye (Bandhauer Fig. 7 - F3, 120, 122).
	It would have been obvious to one of ordinary skill in the art at the time of invention to provide a third plurality of echellettes since, as taught by Bandhauer, such echellettes are well known in the art for the purpose of creating an intermediate viewing focal distance (Bandhauer para. [0096]).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZACHARY W WILKES whose telephone number is (571)270-7540. The examiner can normally be reached M-F 8-4 (Pacific).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Mack can be reached on 571-272-2333. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ZACHARY W WILKES/Primary Examiner, Art Unit 2872                                                                                                                                                                                                        July 25, 2022